859 F.2d 153
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Joseph SIMONETTI, Plaintiff-Appellant,v.Bill CARNEY, Building Commissioner, Bill Kapel, City ofEuclid;  Defendant- Appellees,Angela Petsanis;  Tom Petsanis, Defendants.
No. 88-3753.
United States Court of Appeals, Sixth Circuit.
Sept. 28, 1988.

Before WELLFORD and BOGGS, Circuit Judges and JOHN W. PECK, Senior Circuit Judge.

ORDER

1
The plaintiff appeals the July 22, 1988 order dismissing the claims against defendants Carney, Euclid and Kapel.  Defendants Rocco, Niccum and Fischer were previously dismissed from this litigation.  The claims against defendants Angela and Tom Petsanis, however, remain pending before the district court.


2
A judgment is final for purposes of 28 U.S.C. Sec. 1291 "when it terminates all issues presented in the litigation on the merits and leaves nothing to be done except enforce by execution what has been determined."   Donovan v. Hayden, Stone, Inc., 434 F.2d 619, 620 (6th Cir.1970) (per curiam).  Absent certification for an interlocutory appeal under 28 U.S.C. Sec. 1292(b) or Rule 54(b), Federal Rules of Civil Procedure, an order disposing of fewer than all the parties or claims in an action is nonappealable.   William B. Tanner Co. v. United States, 575 F.2d 101 (6th Cir.1978) (per curiam);  Oak Construction Co. v. Huron Cement Co., 475 F.2d 1220 (6th Cir.1973) (per curiam).  The district court's order of July 22, 1988 was neither final nor certified for interlocutory appeal.  Accordingly,


3
It is ORDERED that this appeal is dismissed for lack of appellate jurisdiction.  Rule 9(b)(1), Rules of the Sixth Circuit.